NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2173
                                       ___________

                                  JOSEPH ARUANNO,
                                             Appellant

                                             v.

                               OFFICER CALDWELL;
                                 MERRILL MAIN;
                             GEORGE HAYMAN, D.O.C.;
                              JENNIFER VELEZ, D.H.S.;
                            JOHN-JOHN DOES 1-20, et al
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civil Action No. 09-cv-05652)
                      District Judge: Honorable William J. Martini
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 4, 2016

          Before: JORDAN, BARRY and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed January 12, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Joseph Aruanno appeals from a default judgment entered in his favor by the

United States District Court for the District of New Jersey in his civil rights action.

Aruanno also appeals an earlier order denying his motion for counsel and/or a legal

guardian, and an order that dismissed certain issues and defendants. We will affirm the

District Court’s orders and judgment.

       Aruanno, who is civilly confined at the Special Treatment Unit in New Jersey,

filed a complaint alleging that defendant Dr. Merrill Main, “Head of Psychology,” on

some unmentioned date placed him “on penalty status before investigation [was]

complete, without my typewriter,” and placed him for an unspecified time in solitary

confinement. He also alleged that Dr. Main “despite having been warned about

[unspecificed] abuse and threats . . . allows them to continue.” While the complaint listed

George Hayman and Jennifer Velez as defendants, the body of the complaint did not

include any allegations against them. The complaint also contained allegations against

defendant Officer Caldwell, stating that “on 9-17-09 Officer Caldwell entered my cell for

the purpose of attacking me which resulted in serious injury,” and that Caldwell attacked

him “for ‘snitching’ as he called my litigation.” The District Court dismissed the

complaint without prejudice for failure to state a claim.

       Aruanno then filed a document that the Court generously construed as an amended

complaint. The document gave further details about Caldwell, stating that Caldwell said

“I am going to kill you, snitch,” that he punched and kicked Aruanno in the head, and ran

after him to the dayroom “where . . . [Aruanno] lay on the floor being continuously
                                              2
punched.” The document did not contain any details regarding the other defendants. The

Court dismissed Aruanno’s claims against defendants Main, Hayman, and Velez, but

allowed claims against Officer Caldwell to go forward. Dkt. #6.

       After several unsuccessful attempts, the United States Marshals were finally able

to serve the amended complaint on Caldwell, who no longer worked for the Department

of Corrections. Caldwell did not respond to the complaint, and on February 20, 2015, at

Aruanno’s request, the Clerk entered default against Officer Caldwell. Aruanno then

requested a default judgment, and a proof hearing was scheduled for April 23, 2015. The

Court issued a default judgment in favor of Aruanno and against Caldwell in the sum of

$5,000 for use of excessive force in violation of 42 U.S.C. § 1983. Aruanno timely

appealed.1

       Aruanno first argues that the District Court erred by failing to appoint counsel or

obtain a legal guardian for him. We review a district court’s decision denying

appointment of counsel for abuse of discretion. See Montgomery v. Pinchak, 294 F.3d


1
  Although “a party who receives all that he has sought generally is not aggrieved by the
judgment affording the relief and cannot appeal from it,” see United States v. Windsor,
133 S. Ct. 2675, 2687 (2013), Aruanno sought in his complaint, among other things, $10
million in punitive damages. Thus, although he prevailed on the default judgment issue
in the District Court, the appeal is proper as he did not receive all he sought. See Forney
v. Apfel, 524 U.S. 266, 271 (1998) (party can appeal decision granting in part and
denying in part remedy requested); see also Kolstad v. Am. Dental Ass’n, 527 U.S. 526,
532 (1999) (resolving appeal by plaintiff who was awarded back pay but who was not
allowed to request punitive damages).



                                             3
492, 498 (3d Cir. 2002). We find no abuse of discretion here, as we agree with the

District Court that even assuming that Aruanno’s claims had some merit: (1) Aruanno’s

filings demonstrated his ability to present his case; the legal issues were not difficult; and

(3) no expert testimony was called for at the time that Aruanno moved for appointment of

counsel. See Dist. Ct. Order, Dkt. #29; Montgomery, 294 F.3d at 499-505.2

       Aruanno next challenges the default judgment. We review a district court decision

to enter default judgment for abuse of discretion. See Chamberlain v. Giampapa, 210

F.3d 154, 164 (3d Cir. 2000). Aruanno challenges the District Court’s judgment in two

respects. First, he argues that because Caldwell was a state actor at the time of the

assault, Aruanno should not have to file liens against Caldwell in order to collect the

judgment; he believes that the state should pay. This claim is without merit as “a suit

against a government official in his or her personal capacity cannot lead to imposition of

fee liability upon the governmental entity . . . . Indeed, unless a distinct cause of action is

asserted against the entity itself, the entity is not even a party to a personal-capacity

lawsuit.” Kentucky v. Graham, 473 U.S. 159, 167-68 (1985). Aruanno did not name the

detention center or state as defendants, nor did he include sufficient allegations to support

an official capacity claim. See id. at 166 (governmental entity liable under § 1983 only

when entity itself is moving force behind deprivation of rights).


2
  Aruanno argues in his brief that he was entitled to a legal guardian under the Americans
with Disabilities Act, 42 U.S.C. §§ 12101-12213. But he cites no authority for that
contention, and we are aware of none. See Montgomery, 294 F.3d at 498 (“Indigent civil
litigants possess neither a constitutional nor a statutory right to appointed counsel.”).
                                               4
       Second, Aruanno claims that “a settlement of $5,000.00 is not sincere and does not

represent justice.” It is not clear what injuries he received from the incident involving

Caldwell. While Aruanno may have testified about his injuries and/or other

consequences of the incident at the proof hearing, there is no transcript of the hearing.3

Without a transcript, and because there is no other documentation in the record, Aruanno

cannot succeed on a claim that the amount of the default judgment is too low.

        Aruanno’s remaining claims essentially challenge the District Court’s dismissal

of the claims against defendants other than Caldwell. We exercise plenary review over a

court’s sua sponte dismissal for failure to state a claim. Allah v. Seiverling, 229 F.3d

220, 223 (3d Cir. 2000). Aruanno argues in his brief that the District Court erred by

failing to address his failure-to-protect claim, a claim that he was denied his legal

materials, and a claim that he was refused medical attention during the Caldwell incident,

but those claims either were not mentioned in his complaint, or were insufficiently pled

in his complaint. The complaint contained only conclusory statements, such as one that

all the defendants “had been made aware of this problem [violence?] over eight years ago

and refuse to act,” that his mail and typewriter were withheld “to obstruct legal access

here,” and that he was “den[ied] any medical attention even a shower.” No further detail


3
  The District Court apparently sent Aruanno a transcript purchase order form. Aruanno
responded by letter, docketed at #49. He argued that he did not need to order a transcript,
because the court should have granted his counsel motion, and then counsel could have
obtained the transcript. He also argued that “MOST of what is on appeal is outside that
record including a previous opinion which dismissed the majority of the case,” and that
thus “no transcript is necessary.”
                                              5
was given, and although Aruanno was given a chance to make more specific allegations

in his amended complaint, he did not do so. Thus, the District Court properly dismissed

these claims. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to survive dismissal

complaint must contain sufficient factual matter, accepted as true, to state claim to relief

that is plausible on its face).

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                              6